Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-12 and 17-20 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Ding (US 10,031,531).

Ding discloses:
1. A mass flow controller (MFC) for pulse delivery of a fluid, the MFC comprising: 
a flow channel (140); 

a flow sensor (170) to measure flow rate in the flow channel; and
a controller (180) having an input (from sensor 170, and/or from user interface/host controller 150) and being configured to calculate a mole set point nsp from a flow set point Qsp and a pulse-on period Δt (see equation (2) and col. 10 line 61 to col. 11 lines 27: “Δn” is calculated by the controller as it becomes equal to the “mole delivery set point”, based on “Q” which is adjusted to be the flow rate set point “Qsp“ (see col. 11 lines 22-25), and based on “dt” which is the time that the valve is open), the controller configured to respond to the input to control flow of fluid through the control valve to initiate and terminate a pulse of fluid from the flow channel to control a mass of fluid delivered during the pulse of fluid (col. 11 lines 15-27), the pulse of fluid being terminated in response to the calculated mole set point nsp (the valve closes when “Δn” equals “mole delivery set point”).
2. The MFC of claim 1, wherein the controller controls the flow of fluid through the control valve based on feedback from the flow sensor during the pulse of fluid (col. 11 lines 33-35).
7. The MFC of claim 1, wherein the mole set point nsp is a targeted amount of the mass of fluid to be delivered during the pulse of fluid (“Δn” is calculated by the controller as it becomes equal to the “mole delivery set point”).
8. The MFC of claim 7, wherein the pulse-on period Δt is a default value stored in the MFC (once specified by the user, this becomes the default value and is inherently stored in the MFC for use during the sequence described at col. 11 lines 15-22) and the flow set point Qsp is received from a host controller (150).
9. The MFC of claim 8, wherein the MFC is programmable to change the pulse-on period Δt from the stored default value (for example when a user specifies a different pulse-on period; col. 10 lines 61-65).
10. The MFC of claim 1, wherein the controller is configured to close the control valve based on a computation of the mass of fluid delivered and/or the duration of the pulse-on period At during the pulse of fluid (e.g., col. 11 lines 18-22).
Regarding claim 11, the claimed method would necessarily be performed during the normal and usual operation of the device recited in claim 1.  See the analysis of claim 1, the mapped structure and capabilities of which clearly correspond to the analogously-claimed method steps of claim 11.
Regarding claim 12, the claimed method would necessarily be performed during the normal and usual operation of the device recited in claim 2.  See the analysis of claim 2, the mapped structure and capabilities of which clearly correspond to the analogously-claimed method steps of claim 12.

Regarding claim 18, the claimed method would necessarily be performed during the normal and usual operation of the device recited in claim 8.  See the analysis of claim 8, the mapped structure and capabilities of which clearly correspond to the analogously-claimed method steps of claim 18.
Regarding claim 19, the claimed method would necessarily be performed during the normal and usual operation of the device recited in claim 9.  See the analysis of claim 9, the mapped structure and capabilities of which clearly correspond to the analogously-claimed method steps of claim 19.
Regarding claim 20, the claimed method would necessarily be performed during the normal and usual operation of the device recited in claim 10.  See the analysis of claim 10, the mapped structure and capabilities of which clearly correspond to the analogously-claimed method steps of claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding.
Regarding claim 3, Ding discloses the invention as claimed with exception to wherein the MFC includes a pressure sensor to sense the input, the input being a pressure signal.  (Rather, Ding discloses the MFC to include a flow sensor when senses a flow rate).  However, it was well-known in the art at the time of filing to use a pressure sensor which senses a pressure signal in order to measure a flow rate (such as part of 
Regarding claim 13, the claimed method would necessarily be performed during the normal and usual operation of the device recited in claim 3.  See the analysis of claim 3, the mapped structure and capabilities of which clearly correspond to the analogously-claimed method steps of claim 13.

Allowable Subject Matter
Claims 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2007/0246102 discloses a similar system/method which receives either a flow rate set point or a quantity set point (expressed as a total mole set point).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
1/11/22